948 So. 2d 115 (2007)
FREY PLUMBING CO., INC.
v.
Celeste FOSTER.
No. 2006-CC-2531.
Supreme Court of Louisiana.
January 8, 2007.
In re Frey Plumbing Co. Inc.;Plaintiff; Applying for Supervisory and/or Remedial Writs First City Court for the City of New Orleans, No. 2002-58344; to the Court of Appeal, Fourth Circuit, No. 2006-C-1183.
Granted and remanded the court of appeal for briefing, argument and full opinion. In its opinion, the court should specifically discuss the apparent conflict between its holdings in Acme Window Cleaners v. Natal Construction Co., 95-0448 (La.App. 4th Cir.8/23/95), 660 So. 2d 926, and Robert Half of Louisiana, Inc. v. Citizens Consulting, Inc. 00-2415 (La. App 4th Cir. 10/3/01), 798 So. 2d 1124.